DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group I, claims 1 – 19, a semiconductor package in the reply filed on March 8, 2021 is acknowledged.
Claims 20 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the sacrificial core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 11, 13 - 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 2018/0019197 to Boyapati et al.
Regarding claim 1, Boyapati et al. teach a semiconductor package comprising: 
a semiconductor package first side (Fig. 1, for example. See mark up of partial figure below); 
a semiconductor package second side opposite the semiconductor package first side; 
an interconnect embedded (112, 114) in a first build-up material (106), wherein the first build-up material is between the semiconductor package first side and the semiconductor package second side; 

    PNG
    media_image1.png
    373
    321
    media_image1.png
    Greyscale
a first via (110, see mark up) extending through the first build-up material (106), the first via including a first end that is narrower than a second end of the first via, wherein a distance between the first end of the first via and the semiconductor package first side is less than a distance between the second end of the first via and the semiconductor package first side; and 
a second via (110, see mark-up on right) extending through a second build-up material, the second via including a first end that is narrower than a second end of the second via, wherein a distance 
	Regarding claim 2, Boyapati et al. teach a semiconductor package, wherein the first build-up material and the second build-up material comprise the same material (¶ [0030]).
	Regarding claims 4 and 5, Boyapati et al. teach a semiconductor package, further comprising: 
an electrolytic connector comprising a solder bump (¶ [0035]) disposed at the semiconductor package first side and electrically coupled to the second via.
	Regarding claim 6, Boyapati et al. teach a semiconductor package, wherein the electrolytic connector further comprises: solder plating disposed at the second side of the second via, wherein the solder plating is configured to form the solder bump responsive to reflow (¶ [0035]).
	Regarding claim 7, Boyapati et al. teach a semiconductor package, wherein the electrolytic connector further comprises: a copper pillar disposed at the second side of the second via, wherein the solder bump is disposed on the copper pillar (¶ [0035] teaches copper pillars, solder bumps and combinations thereof).
	Regarding claim 8, Boyapati et al. teach a semiconductor package, wherein the semiconductor package first side is configured to electrically couple with one or more dies (116).
	Regarding claim 9, Boyapati et al. teach a semiconductor package, further comprising: 
a first conductive pad (118) positioned at an interconnect first side; and 
a second conductive pad (114) positioned at an interconnect second side.
	Regarding claim 10, Boyapati et al. teach a semiconductor package, further comprising: a third via extending through the interconnect from the second conductive pad to the first conductive pad (Fig. 1).
	Regarding claim 11, Boyapati et al. teach a semiconductor package, wherein the third via comprises a through-silicon via since it is a semiconductor package and the type of via used in silicon.
Regarding claim 13, Boyapati et al. teach a semiconductor package, further comprising: copper pattern plating in electrical communication with the second via (¶ [0020]).
	Regarding claim 14, Boyapati et al. teach an integrated circuit assembly, comprising: 
a first die (116); and a semiconductor package comprising: 
a semiconductor package first side; 
a semiconductor package second side opposite the semiconductor package first side (See partial Fig. 1 mark-up above); 
a bridge interconnect (112,114) embedded in a first build-up material(106), the first build-up material positioned between the semiconductor package first side and the semiconductor package second side, the bridge interconnect including a bridge interconnect first side with a first conductive pad (118) and a bridge interconnect second side opposite the bridge interconnect first side, wherein a distance between the bridge interconnect first side and the semiconductor package first side is less than a distance between the bridge interconnect second side and the semiconductor package first side; 
a first via extending through the first build-up material, the first via including a first end that is narrower than a second end of the first via, wherein a distance between the first end of the first via and the semiconductor package first side is less than a distance between the second end of the first via and the semiconductor package first side (Shown in figure above); and 
a second via extending through a second build-up material, the second via including a first end that is narrower than a second end of the second via, wherein the first end of the second via is positioned at the conductive pad at a face of the conductive pad opposite the bridge interconnect first side; wherein 
the first die is electrically coupled to the bridge interconnect via the second via.
Regarding claims 15 and 16, Boyapati et al. teach an integrated circuit assembly, further comprising: an electrolytic connector chosen from a solder bump or copper pillar bump formed at the 
	Regarding claim 17, Boyapati et al. teach an integrated circuit assembly, further comprising: a second conductive pad (114) positioned at the bridge interconnect second side; and 
a third via extending through the bridge interconnect from the first conductive pad to the second conductive pad (See Fig. 1).
	Regarding claim 18, Boyapati et al. teach an integrated circuit assembly, wherein the semiconductor package comprises an active bridge interconnect (Fig. 1).
	Regarding claim 19, Boyapati et al. teach an integrated circuit assembly further comprising: a second die electrically coupled to the semiconductor package second side by the mechanism of the through via, as shown in Fig. 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814